Filed 12/11/17




      IN THE SUPREME COURT OF CALIFORNIA


PATRICK LOWELL JACKSON,             )
                                    )
           Petitioner,              )
                                    )                               S235549
           v.                       )
                                    )                        Ct.App. 4/2 E064010
THE SUPERIOR COURT OF               )
RIVERSIDE COUNTY,                   )
                                    )                         Riverside County
           Respondent;              )                     Super. Ct. No. INF1500950
                                    )
THE PEOPLE,                         )
                                    )
           Real Party in Interest.  )
____________________________________)


        A criminal defendant who is found incompetent to stand trial may be
involuntarily committed for the purpose of determining if he or she is likely to
regain competence. (Pen. Code, § 1370, subd. (a)(1)(B); all undesignated
statutory references are to this code.) But the duration of commitment may not
exceed “ ‘the reasonable period of time necessary to determine whether there is a
substantial probability that [the defendant] will attain that capacity in the
foreseeable future.’ ” (In re Davis (1973) 8 Cal.3d 798, 804 (Davis), quoting
Jackson v. Indiana (1972) 406 U.S. 715, 738 (Jackson).)
        Guided by Davis and Jackson, the Legislature has set the maximum period
of such commitment at three years. (§ 1370, subd. (c) (§ 1370(c)).) If at that point
the defendant does not regain competence and is shown to be “gravely disabled”
within the meaning of the Lanterman-Petris-Short Act (Welf. & Inst. Code, § 5000
et seq. (LPS Act)), then the court must order conservatorship proceedings under
the LPS Act (id., § 5350 et seq.). (§ 1370, subd. (c)(2).) Otherwise, the defendant
is released. (See People v. Waterman (1986) 42 Cal.3d 565, 568 (Waterman).)
       In this case, defendant Patrick Jackson was found incompetent to stand trial
and was involuntarily committed for three years, during which he did not regain
competence. Because he was not made the subject of a conservatorship, he was
released. Shortly after his release, the Riverside County District Attorney
obtained a superseding indictment with identical charges under a new case
number, as permitted by section 1387. Jackson was rearrested pursuant to the new
indictment. He argues that because he had already been committed for the three
years authorized by section 1370(c), the trial court was without power to order his
rearrest notwithstanding the prosecution’s authority to dismiss and refile charges
under section 1387.
       We hold that defendants in Jackson’s position can be rearrested on charges
that are refiled under section 1387. But if the trial court again determines that a
defendant is not competent to stand trial, the court is not permitted to ignore the
fact that the defendant has already been committed. The defendant may be
recommitted only for a period not exceeding the remaining balance, if any, of the
three years authorized by section 1370(c). After that, the defendant must be
placed under an LPS Act conservatorship if gravely disabled or released if not.
                                          I.
       A criminal defendant cannot be tried if he or she is not competent to
understand the nature of the charges or the proceedings, or to rationally assist
counsel in the conduct of a defense. (§ 1367, subd. (a).) A defendant who is not
competent to stand trial may be involuntarily committed for the purpose of
assessing whether he or she is likely to gain competence and, if so, for treatment to

                                          2
that end. (See Greenwood v. United States (1956) 350 U.S. 366, 375.) But such
commitment could conceivably exceed the maximum possible period of
incarceration for the charged offense; indeed, prior commitment statutes permitted
defendants to be committed indefinitely. (Former § 1370, as amended by Stats.
1968, ch. 1374, § 2.)
       In light of this concern, the high court in Jackson held that when a
defendant is committed “solely on account of [the defendant’s] incapacity to
proceed to trial,” the duration of commitment may not exceed “the reasonable
period of time necessary to determine whether there is a substantial probability
that [the defendant] will attain that capacity in the foreseeable future.” (Jackson,
supra, 406 U.S. at p. 738.) Any longer period of commitment, the high court said,
would violate equal protection and due process. (Id. at pp. 730, 731.) But Jackson
declined to prescribe “arbitrary time limits” due to differences among states’
facilities and procedures for determining competence. (Id. at p. 738.)
       One year later, in Davis, we adopted Jackson’s “rule of reasonableness”
and, following the high court’s lead, did not set a fixed limit on the time a
defendant could be committed for determining competence. (Davis, supra, 8
Cal.3d at p. 805.) We said the reasonableness of a period of commitment depends
on “the nature of the offense charged, the likely penalty or range of punishment
for the offense, and the length of time the person has already been confined.” (Id.
at p. 807.)
       In response to Jackson and Davis, the Legislature in 1974 amended the
procedures for determining competence. (See Stats. 1974, ch. 1511, § 6.) These
amendments provided that a trial court, the defendant’s attorney, or the defendant
can declare a doubt as to the defendant’s competence to stand trial, at which point
the trial court must suspend proceedings and hold a hearing to determine the
defendant’s competence. (§§ 1368, 1369.) If the defendant is found to be

                                          3
incompetent to stand trial, the court must order the defendant’s commitment to an
appropriate treatment facility. (§ 1370, subd. (a)(1)(B).) Within 90 days of
commitment, the treatment facility must report to the trial court on the defendant’s
likely progress in regaining competence. (Id., subd. (b)(1).) If the defendant
regains competence, criminal proceedings may resume. (Id., subd. (a)(1)(A).) If
at any point the treatment facility concludes there is no substantial likelihood that
the defendant will regain competence, the defendant is returned to the trial court.
(Id., subd. (b)(1)(A).) Otherwise, the defendant may continue to be committed for
up to three years or for a period equal to the longest prison term possible for the
most serious charge facing the defendant, whichever is shorter. (Id., subd. (c)(1).)
At that point, if the defendant has still not regained competence, the defendant is
returned to the trial court. (Ibid.)
       When a defendant is returned to the trial court — either because there is no
substantial likelihood that the defendant will regain competence or because the
defendant has been committed for the maximum statutory period — the trial court
must order the public guardian to initiate LPS Act conservatorship proceedings if
the defendant is “gravely disabled” within the meaning of the LPS Act. (§ 1370,
subd. (c)(2).) The LPS Act defines a criminal defendant as “gravely disabled” if
he or she was found incompetent under section 1370 and: (i) he or she was
charged in an information or indictment with a felony involving death, great
bodily harm, or a serious threat to the physical well-being of another person;
(ii) the information or indictment has not been dismissed; and (iii) as a result of a
mental disorder, he or she remains incompetent to stand trial. (Welf. & Inst. Code,
§ 5008, subd. (h)(1)(B).) Further, the defendant must continue to “represent[] a
substantial danger of physical harm to others.” (Conservatorship of Hofferber
(1980) 28 Cal.3d 161, 176–177.) The resulting conservatorship is commonly
referred to as a “Murphy conservatorship” after the legislator who sponsored the

                                          4
amendment adding the definition of “gravely disabled” to the LPS Act. (People v.
Karriker (2007) 149 Cal.App.4th 763, 775.) If the defendant is not gravely
disabled, the defendant must be released (Waterman, supra, 42 Cal.3d at p. 568),
and the trial court may dismiss the action in the interest of justice pursuant to
section 1385 (§ 1370, subd. (d); see Waterman, at p. 568, fn. 1). Such a dismissal
is “without prejudice to the initiation of any proceedings that may be appropriate”
under the LPS Act. (§ 1370, subd. (e).)
                                          II.
       In this case, Jackson was charged with sexual misconduct in case number
INF061963, filed in Riverside County in May 2008. The trial court declared a
doubt as to Jackson’s competence to stand trial and suspended criminal
proceedings until the resolution of Jackson’s competence hearing, which was
scheduled for late August 2008. That hearing did not take place because in the
intervening period Jackson was charged with having committed similar crimes in
San Bernardino County. Although doubts were raised as to Jackson’s competence
in the San Bernardino case, the parties stipulated that he was competent, and
Jackson pled guilty to the San Bernardino charges in February 2010, for which he
was given a three-year sentence with credit for time served.
       Competency proceedings resumed in the Riverside County case in March
2012. The court declared Jackson incompetent to stand trial on March 29, 2012,
and ordered him committed to Patton State Hospital for up to three years under
section 1370. In September 2014, the Riverside County public guardian initiated
LPS Act conservatorship proceedings for Jackson under Welfare and Institutions
Code section 5008, subdivision (h)(1)(A). This provision is different from the one
defining Murphy conservatorships; it is intended for persons who are unable to
provide themselves with food, clothing, or shelter. The public guardian
abandoned those proceedings in May 2015 when it was discovered that Jackson

                                           5
was a resident of San Bernardino County at the time and therefore not under the
jurisdiction of the Riverside County public guardian. At that point, the
prosecution did not move the court to initiate Murphy conservatorship proceedings
because, the prosecution claimed, Jackson did not meet the criteria for such a
conservatorship: One of the requirements is that the defendant was charged with a
violent felony in an information or indictment (Welf. & Inst. Code § 5008,
subd. (h)(1)(B)); Jackson had been charged only in a complaint, and criminal
proceedings were suspended before the preliminary hearing. Jackson was released
on May 18, 2015.
       Three days later, the Riverside County District Attorney obtained a grand
jury indictment against Jackson in case number INF1500950, with charges
identical to those in INF061963 and arising out of the same alleged conduct, and
moved to dismiss the original complaint. Jackson was rearrested. On June 2,
2015, before arraignment, the trial court declared a doubt as to Jackson’s
competence and suspended criminal proceedings in the new case. Jackson moved
for his release on June 30, 2015; when the trial court denied his motion, Jackson
sought a writ of mandate from the Court of Appeal. That court denied his petition,
and we granted review to determine whether the prosecution can initiate a new
competency proceeding by dismissing the original complaint and proceeding on a
new charging document after an incompetent defendant has reached the maximum
period of commitment provided for under section 1370(c).
                                         III.
       This case involves the interaction between section 1387 and section 1370.
Although the text of section 1387 is “hardly pellucid” (Burris v. Superior Court
(2005) 34 Cal.4th 1012, 1018), it generally permits the prosecution to refile felony
charges following dismissal only once. (§ 1387, subd. (a) [“An order terminating
an action pursuant to this chapter, or Section 859b, 861, 871, or 995, is a bar to

                                          6
any other prosecution for the same offense if it is a felony . . . and the action has
been previously terminated pursuant to this chapter, or Section 859b, 861, 871, or
995 . . . .”].) This limitation, known as the “two-dismissal rule,” was enacted in
1975 in order to prevent harassment of defendants by repeated dismissal and
refiling of charges, to limit prosecutorial forum shopping, and to protect
defendants’ speedy trial rights. (Burris, at p. 1019.)
       There are several statutory exceptions to the two-dismissal rule, but none
are relevant here. One exception provides that a dismissal of a felony complaint in
favor of an indictment does not count as a termination subject to the two-dismissal
rule. (§ 1387, subd. (c).) At first glance, this exception would seem to be relevant
to this case because the prosecution secured an indictment for the same charges
before dismissing the original complaint. But the rationale for this exception is
that an indictment ordinarily continues existing, uninterrupted criminal
proceedings that were initiated by the complaint. (Berardi v. Superior Court
(2008) 160 Cal.App.4th 210, 222.) Here, the prosecution did not merely continue
prior proceedings; it sought to reinitiate criminal proceedings by having Jackson
rearrested and having a new competency hearing. The District Attorney properly
concedes that the dismissal of the original felony complaint in case INF061693 in
favor of the indictment in case INF1500950 was a qualifying dismissal subject to
the two-dismissal rule. We proceed on the basis that the dismissal of charges in
INF061693 was a termination within the meaning of section 1387, and that the
refiled charges constituted the only refiling permitted under section 1387.
       Charges refiled after dismissal generally have the effect of starting a
criminal proceeding afresh. Refiling “commences a new period of time” for trial
(People v. Godlewski (1943) 22 Cal.2d 677, 683), and the defendant is entitled to a
new preliminary hearing (People v. Superior Court (Martinez) (1993) 19
Cal.App.4th 738, 745) and to exercise a new peremptory challenge to the assigned

                                           7
judge (Ziesmer v. Superior Court (2003) 107 Cal.App.4th 360, 365; Paredes v.
Superior Court (1999) 77 Cal.App.4th 24, 36). The Legislature codified one
exception to this general principle in section 1388, which provides that if the
defendant was released on his or her own recognizance on the original charge, the
defendant should ordinarily be released on his or her own recognizance on the
refiled charge as well. (§ 1388, subd. (c).) From section 1388, we infer that the
Legislature knew how to provide for continuity between the original and refiled
charges, and that the Legislature otherwise understood that cases “begin[] anew”
when charges are refiled. (Sen. Com. on the Judiciary, Analysis of Sen. Bill No.
1721 (1991–1992 Reg. Sess.) as amended Mar. 23, 1992, p. 2 [“Existing law
provides for a felony action to be refiled one time . . . . When the case is
dismissed, the defendant is re-arrested, re-booked, a new case is filed, and the case
processing begins anew.”].)
       Against this backdrop, we address whether the Legislature intended for a
defendant’s release following the maximum period of commitment authorized by
section 1370 to be a categorical bar to further criminal proceedings, as Jackson
argues. Nothing in the text of section 1370 or its surrounding provisions suggests
any such intent. To the contrary, section 1368, which triggers a competency
hearing under section 1369 followed by commitment under section 1370 if
necessary, provides that it applies “during the pendency of an action and prior to
judgment.” (§ 1368, subd. (a).) This language makes no exception for
proceedings that follow the refiling of charges under section 1387. Moreover,
section 1372 provides that a defendant who has regained competence during an
LPS Act conservatorship should be returned to the court for criminal proceedings
to resume. (See § 1372, subd. (b); Welf. & Inst. Code, § 5369.) Section 1372 thus
indicates that the Legislature did not understand section 1370(c)’s three-year
period of commitment to be a categorical bar to further criminal proceedings.

                                          8
Further, we find nothing in the legislative history of section 1370 that supports
Jackson’s view.
       In Crockett v. Superior Court (1975) 14 Cal.3d 433 (Crockett), we faced a
comparable situation involving the interaction between section 1387 and a
statutory provision giving effect to the constitutional right to a speedy trial. There,
the trial court dismissed the original charges for failure to prosecute within the
time limits established by section 1381. The defendants argued that the
prosecution was barred from refiling charges under section 1387 absent a showing
of good cause for the delay in prosecuting the original charges. (Crockett, at
p. 439.) We disagreed, reasoning that section 1387 authorized the prosecution to
refile felony charges (at the time, without numerical limitation) and that this grant
of authority applies “in an even-handed manner in the case of all dismissals within
[section 1387’s] purview” regardless of the reason the original charges were
dismissed. (Crockett, at p. 440.) We thus found no statutory justification for
adding a good cause requirement to a refiling otherwise permitted under section
1387. But we noted that section 1387 cannot be read to enable a violation of a
defendant’s rights. Because a defendant’s speedy trial rights may be violated
when the defendant is prejudiced as a result of a delay, we held that further
prosecution would be barred if the defendant is able to show actual prejudice, even
if the refiling was otherwise permitted under section 1387. (Crockett, at p. 440
[“[R]efiled charges must . . . be dismissed if the accused can show he is prejudiced
by reason of the delay.”].)
       Here, the Legislature established the three-year maximum in section
1370(c) to protect defendants’ due process and equal protection rights not to be
committed solely because of incompetence for longer than is reasonable. (See
Jackson, supra, 406 U.S. at p. 738 [“[A] person charged by a State with a criminal
offense who is committed solely on account of his incapacity to proceed to trial

                                          9
cannot be held more than the reasonable period of time necessary to determine
whether there is a substantial probability that he will attain that capacity in the
foreseeable future.” (Italics added.)].) But a defendant who is rearrested after
charges are dismissed and refiled as permitted under section 1387 is not being held
solely (or even partially) on account of his or her incompetence; that person is
being held pending admission to bail. Because such confinement does not
implicate the rights the Legislature sought to protect in section 1370(c), there is no
reason to believe the Legislature intended section 1370(c) to constrain the “even-
handed” application of section 1387. (Crockett, supra, 14 Cal.3d at p. 440.) We
hold that a defendant may be rearrested, and a trial court may order a new
competency hearing, following the prosecution’s dismissal and refiling of felony
charges pursuant to section 1387 even if the defendant was previously committed
for three years.
       But we also conclude, as we did in Crockett, that the authority conferred by
section 1387 cannot be used in a manner that violates a defendant’s rights. In this
instance, the Legislature has determined that a defendant’s rights under Jackson
are protected by limiting commitment for the purpose of determining or restoring
competence to no more than three years. Although the Legislature’s judgment
does not conclusively establish the boundaries of constitutional reasonableness, it
does indicate that the Legislature did not intend for the trial court to ignore the fact
of the defendant’s prior commitment should charges be refiled. Accordingly — as
the District Attorney concedes — if the defendant, after rearrest, is again found
incompetent to stand trial, the defendant may be further committed for evaluation
or treatment only for the balance of the time remaining under section 1370(c), if
any. (See In re Polk (1999) 71 Cal.App.4th 1230, 1232 [holding that the three-
year time limit in section 1370(c) applies to the aggregate of all previous
commitments, not only to the present commitment].) A contrary rule would

                                          10
permit a new three-year period of commitment every time charges are dismissed
and refiled, with the upshot that a defendant could be committed for up to six
years for most felonies and up to nine years for violent felonies. Nothing in
section 1370(c), its surrounding provisions, or its legislative history suggests that
the Legislature intended to allow the statute’s three-year limit on commitment to
be so easily evaded. If, as here, the defendant was already committed for the
maximum period of time allowed under section 1370(c), the trial court’s options
would be limited to initiating Murphy conservatorship proceedings or again
ordering the defendant released. And if the defendant is released and the charges
again dismissed, the prosecution would ordinarily be barred by section 1387 from
refiling the charges, absent a statutory exception.
       In arguing that he could not be rearrested at all, Jackson relies principally
on People v. Quiroz (2016) 244 Cal.App.4th 1371 (Quiroz). In that case, the
Court of Appeal held that a trial court may not hold a new competency hearing
following the defendant’s return to court at the end of a three-year period of
commitment pursuant to section 1370(c). (Quiroz, at p. 1377.) The court
explained that competency hearings are special proceedings that must be
statutorily authorized, and that the Legislature has indicated when a competency
hearing is warranted. (Id. at pp. 1379–1380.) Because section 1370 does not
provide for a redetermination of competence at the end of a defendant’s period of
commitment when the defendant does not regain competence, Quiroz reasoned,
the trial court in that case acted in excess of its jurisdiction when it held a
competency hearing on the defendant’s return to court. (Quiroz, at p. 1382.)
       We express no view on whether Quiroz was correctly decided because that
case does not help Jackson. Quiroz held only that a court may not hold a
competency hearing absent some statutory basis for doing so; it does not hold, as
Jackson maintains, that no further proceedings of any kind are permitted once a

                                           11
defendant has been committed for three years. Indeed, Quiroz recognized that
section 1372 provides for a competency hearing if there is an indication that the
defendant has regained competence during a Murphy conservatorship imposed
after having been committed for three years. (Quiroz, supra, 244 Cal.App.4th at
p. 1380.) Quiroz is therefore not applicable where there is a statutory basis for
holding a competency hearing. Here, the prosecution refiled charges as permitted
by section 1387, and Jackson was rearrested. The trial court then declared a doubt
as to Jackson’s competence under section 1367 and proposed to hold a
competency hearing pursuant to section 1368. The refiled charges and the ensuing
arrest provided the required statutory basis for a new competency hearing. At the
same time, although there is no statutory provision that explicitly establishes the
maximum time a defendant can be held in custody under these circumstances, we
underscore that a defendant can be held only for a reasonable time pending the
new competency hearing. Holding a defendant indefinitely would circumvent
section 1370(c)’s three-year maximum for commitment.
       Finally, we note that adopting Jackson’s rule forbidding any further
proceedings once a defendant has been committed for three years would mean that
a defendant who was released pursuant to section 1370(c) would forever be
immune to criminal prosecution for the alleged offense, even if the defendant were
to regain competence after release. There is no indication that the Legislature
intended such an outcome. Because section 1387 limits the number of times the
prosecution may dismiss and refile charges, the prosecution bears the risk of
accurately determining whether a released defendant in Jackson’s position has
sufficiently regained competence.




                                         12
                                  CONCLUSION
      We affirm the judgment of the Court of Appeal.
                                                       LIU, J.


WE CONCUR:

CANTIL-SAKAUYE, C. J.
CHIN, J.
CORRIGAN, J.
CUÉLLAR, J.
KRUGER, J.
MCGUINESS, J.*




*      Administrative Presiding Justice of the Court of Appeal, First Appellate
District, Division Three, assigned by the Chief Justice pursuant to article VI,
section 6 of the California Constitution.

                                        13
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion Jackson v. Superior Court
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 247 Cal.App.4th 767
Rehearing Granted

__________________________________________________________________________________

Opinion No. S235549
Date Filed: December 11, 2017
__________________________________________________________________________________

Court: Superior
County: Riverside
Judge: Mark E. Johnson

__________________________________________________________________________________

Counsel:

Steven L. Harmon, Public Defender, and Laura Arnold, Deputy Public Defender, for Petitioner.

No appearance for Respondent.

Michael A. Hestrin, District Attorney, Elaina G. Bentley, Assistant District Attorney, Kelli M. Catlett,
Chief Deputy District Attorney, Ivy Fitzpatrick, Natalie M. Lough and Matt Reilly, Deputy District
Attorneys, for Real Party in Interest.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Laura Arnold
Deputy Public Defender
30755-D Auld Road, Suite 2233
Murrieta, CA 92563
(951) 304-5651

Natalie M. Lough
Deputy District Attorney
3960 Orange Street
Riverside, CA 92501
(951) 955-5400